ITEMID: 001-98136
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF BULYCHEVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicants were born in 1956, 1956 and 1983, respectively, and live in Lipetsk.
5. The applicants are a married couple and their son.
6. The applicants lived in a flat that in 1992 became unsuitable for living owing to break-down of the sewage system. In July 1993 the first and second applicants, also acting on behalf of their then underage son, brought court proceedings seeking housing from the Lipetsk Town Council (“Town Council”). By judgment of 21 October 1999 the Sovetskiy District Court of Lipetsk (“District Court”) acknowledged that the applicants' flat was unsuitable for living and ordered the Town Council to provide them with a “comfortable housing suitable for four persons in compliance with the applicable legislation”.
7. On 17 January 2000 the Lipetsk Regional Court, acting on appeal, amended the judgment. It specified, in particular, that “the flat should be in a brick building situated within the town centre”. The appeal court also awarded each applicant 1,000 Russian roubles (RUB) in non-pecuniary damage.
8. On an unspecified date the applicants submitted a writ of execution to the Sovetskiy District Bailiffs' Service of Lipetsk. On 28 February 2000 an authorised bailiff opened enforcement proceedings.
9. Further to the applicants' complaint, on 9 April 2001 the District Court declared unlawful the bailiff's failure to enforce the judgment.
10. On 25 September and 2 October 2001 the bailiff and officials of the Town Council inspected two municipal flats and considered them eligible to be offered to the applicants. The latter however refused both flats.
11. By letter of 28 August 2003 the bailiff informed the applicants that the Town Council had allocated funds for purchasing a flat for them.
12. In November 2003 the Council offered to the applicants to buy a flat or, in the alternative, to pay compensation.
13. In March 2004 the Council made two new offers. On 24 June 2004 the applicants accepted resettlement into one of those flats. On 27 August 2004 they obtained an occupancy voucher and the enforcement proceedings were terminated.
14. On 6 September 2004 the applicants received keys to the flat. On the same day the flat was inspected by the housing committee and the applicants signed the inspection record.
15. Thereafter, the applicants complained to various authorities that the judgment of 21 October 1999 had not been properly enforced because repair works were still required. Those were carried out in August 2005.
16. On an unspecified date the applicants brought a court action against the Ministry of Finance and the Ministry of Justice for the loss of profit and compensation for non-pecuniary damage incurred through the belated enforcement of the judgment of 21 October 1999. By a judgment of 23 August 2005 the Taganskiy District Court of Moscow dismissed their action. It found, in particular, that the flats offered to the applicants in September and October 2001 had met the requirements of the housing legislation. Therefore, their refusal to accept those offers had been ungrounded and the delays in the enforcement occurred afterwards could not be imputed to the bailiffs' service. On 18 July 2006 the Moscow City Court upheld the said judgment on appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
